DETAILED ADVISORY ACTION

Claim Status
Claims 6-7 is/are pending.
Claims 6-7 is/are rejected.
Claims 1-5 is/are cancelled by Applicant in the Claim Amendment filed 02/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-7 remain/s rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-8 of U.S. Patent No. 10,669,446 (HASEGAWA ET AL),
 	in view of ISHIKURA (US 2015/0232693).
 	and in view of FRIESE ET AL (US 2005/0238802),
	and in view of TOYODA ET AL (US 5,608,004),
	and in view of JP 2010-138373 (MIZOGUCHI-JP ‘373),
 	and in view of KASARI ET AL (US 5,641,574),
	as stated in the previous Office Action mailed 05/24/2022.
	U.S. Patent No. 10,669,446 claims an aqueous coating composition containing the recited acrylic-modified polyester resin (A) and crosslinking agent (C), and articles coating with said coating composition.  However, the U.S. Patent does not claim the recited coating method or the recited epoxy phosphoric acid ester compound or the coating composition viscosity or.
 	ISHIKURA ‘693 discloses that it is well known in the art to form multilayer coatings by:  
• applying an aqueous first colored coating composition (X) (corresponding to the recited “first colored coating material (X)”) to an optionally pre-treated substrate;
 
• applying an aqueous second colored coating composition (Y) (corresponding to the recited “second colored coating material (Y)”) on the first colored coating composition (X); 

• applying a clear coating composition (Z) (corresponding to the recited “clear coating material (Z)”) to second colored coating material (Y); and 

• simultaneously curing colored coating (X) and colored coating (Y) and clear coat (Z);
 
wherein at least colored coating composition (X) contains an acrylic-modified polyester in order to obtain coated surfaces with excellent smoothness, distinctness of image, water resistance, and popping resistance. An illustrative means of applying at least the first colored coating composition (X) to the substrate comprises using a rotary atomizing electrostatic coating machine. (paragraph 0019, 0030, 0037-0039, 0044, 0054, 0065, 0072-0073, 0076, 0155-0156, 0257, 0270, 0278-0281, 0284-0286, 0295, 0298-0300, 0305, 0310-0311, 0351-0352, etc.)
	FRIESE ET AL discloses that it is well known in the art to incorporate conventional additives (e.g., curing accelerators, etc.) in amounts known to the person skilled in the art in crosslinkable base coat compositions (e.g., containing conventional binders such as acrylated polyester resins, etc.) for multilayer coating systems in order to improve coating performance (e.g., cure characteristics, etc.). (paragraph 0022, 0025, etc.)
	TOYODA ET AL ‘004 discloses that it is known in the art to incorporate an epoxy phosphoric acid ester compound containing a hydroxyl group and a phosphoric acid group (e.g., commercial epoxy phosphoric acid ester resins from Dow Chemical Japan, such as DER621-EB50, etc.) in typical amounts of 5-20 parts by weight (based on 100 parts of binder resin and crosslinking agent) as a curing accelerator for crosslinkable polyester-based coating compositions in order to improve curing speed in addition to also improving adhesion and corrosion resistance. (line 31, col. 4 to line 5, col. 5; etc.)
 	MIZOGUCHI-JP ‘373 provides evidence that the commercial epoxy phosphate ester compounds DER621-EB50 has an acid value of 35 mg KOH/g and the commercial epoxy phosphate ester compounds DER621-PP50 has an acid value of 45 mg KOH/g.  The reference further discloses that epoxy phosphate ester compounds contain a hydroxyl group and a phosphate residue and having a typical acid value of 5-70 mg KOH/g (preferably 28-60 mg KOH/g) are useful for promoting adhesion (in addition to improve coating finish and stability) for acrylic-based and/or polyester-based coating compositions. (paragraph 0035-0039, 0059, etc.)
 	KASARI ET AL ‘574 discloses that it is well known in the art to formulate (e.g., by adding water) aqueous polyester-containing coating compositions (e.g., base coat compositions, etc.) to have a viscosity of 800-5000 cPs (800-5000 mPa•s) at 6 rpm (e.g., 1200 mPa•s;1500 mPa•s; 2000 mPa•s) in order to form coating compositions which can be applied to substrates using known methods (e.g., electrostatic rotational atomization, air spray coating, electrostatic air spray coating, etc.). (line 60, col. 10 to line 4, col. 11; line 38-50, col. 17; Examples 8-16, etc.)
Regarding claims 6-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the acrylic-modified polyester resin claimed in U.S. Patent No. 10,669,446 as a film-forming component in at least the aqueous first colored coating composition (X) in the multilayer coating method in ISHIKURA ‘693 in order to produce durable, high visual quality coatings for substrates.
Further regarding claim 6, one of ordinary skill in the art would have incorporated effective amounts of conventional performance-enhancing coating additives as suggested by FRIESE ET AL such as a commercially available epoxy phosphoric acid ester-type curing accelerator (e.g., DER621-EB50 or other epoxy phosphate ester-type products with similar acid values) as suggested by TOYODA ET AL ‘004 and MIZOGUCHI-JP ‘373 in the aqueous coating compositions claimed in U.S. Patent No. 10,669,446 in order to improve the curing characteristics of the coatings in addition to promoting adhesion to substrates and/or other coatings and/or improving corrosion resistance.
 Further regarding claim 6, one of ordinary skill in the art would have adjusted the viscosity of the claimed aqueous coating compositions claimed in U.S. Patent No. 10,669,446 which constitutes the aqueous first colored coating composition (X) in the multilayer coating method in ISHIKURA ‘693 using conventional viscosity-modifying methods (e.g., adding water to reduce viscosity; adding thickeners to increase viscosity; etc.) to a range (e.g., 800-5000 mPa•s at 6 rpm) in order to obtain coating compositions suitable for application to substrates via various known coating methods as suggested by KASARI ET AL ‘574 (e.g., electrostatic rotational atomization), which are the same as (or similar to) the coating methods suggested by ISHIKURA ‘693 (e.g., a rotary atomizing electrostatic coating machine, as used in the working Examples of ISHIKURA ‘693).
Further regarding claim 6, while KASARI ET AL ‘574 does not specifically state the temperature at which the suggested viscosity of the aqueous coating compositions is measured, the reference mentions viscosity measurements at 25ºC for other coating compositions.  The Examiner has reason to believe that the viscosity of the aqueous coating compositions of KASARI ET AL ‘574 is measured at similar temperatures (e.g., around ambient temperature) and that the range of aqueous coating composition viscosity suggested by KASARI ET AL ‘574 at least partially read on the aqueous coating composition viscosity recited in claim 6, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 remain/s rejected under 35 U.S.C. 103 as being unpatentable over:
 	ISHIKURA (US 2015/0232693),
	in view of BUTER ET AL (US 6,509,408),
	in view of FRIESE ET AL (US 2005/0238802),
	and in view of TOYODA ET AL (US 5,608,004),
	and in view of JP 2010-138373 (MIZOGUCHI-JP ‘373),
	and in view of KASARI ET AL (US 5,641,574),
 	as stated in the previous Office Action mailed 05/24/2022.
	ISHIKURA ‘693 discloses multilayer coatings formed by a method comprising: 
• applying an aqueous first colored coating composition (X) (corresponding to the recited “first colored coating material (X)”) to an optionally pre-treated substrate;
 
• applying an aqueous second colored coating composition (Y) (corresponding to the recited “second colored coating material (Y)”) on the first colored coating composition (X); 

• applying a clear coating composition (Z) (corresponding to the recited “clear coating material (Z)”) to second colored coating material (Y); and 

• simultaneously curing colored coating (X) and colored coating (Y) and clear coat (Z);

wherein at least the first colored coating composition (X) contains an acrylic-modified polyester and a curing agent (e.g., blocked polyisocyanate compound, optionally in combination with other known curing agents such as melamine and/or benzoguanamine, etc.).  The base polyester resin of the acrylic-modified polyester is derived from polyacids (e.g., polyacids containing 6 or more carbon atoms, such as aliphatic polyacids -- for example: aliphatic polyacids such as adipic acid, azelaic acid, sebacic acid, undecanedioic acid, cyclohexane dicarboxylic acid, etc., particularly preferably adipic acid; alicyclic polyacids such as cyclohexane dicarboxylic acids, etc.) and polyols (e.g., polyols containing more than 6 carbon atoms), wherein alicyclic polyacids can, but are not required to, comprise 20-100 mol% of the acid component of the polyester.  The polymerizable unsaturated monomers grafted to the base polyester resin include (meth)acrylate having alkoxy-terminated polyoxyethylene chains.  The acrylic-modified polyester comprises 5-80 parts by weight polymerizable unsaturated (e.g., (meth)acrylic-type, (meth)acrylate-type, etc.) monomer based on 100 parts of the combined amount of polyester resin and polymerizable unsaturated monomer. The clear coat material (Z) is based on a carboxy-containing resin or a hydroxyl-containing resin. The aqueous coating compositions for layer (X) further optionally contain conventional additives for coating compositions (e.g., thickeners, etc.).  The aqueous coating compositions for layer (X) can be applied by known methods (e.g., air spray coating, airless spray coating, rotary atomization coating, etc., with or without an electrostatic charge), with an exemplary means of applying the first colored coating composition (X) to the substrate comprises using a rotary atomizing electrostatic coating machine. (entire document, paragraph 0019, 0030, 0037-0039, 0044, 0054, 0065, 0072-0073, 0076, 0155-0156, 0242-0244, 0257, 0270, 0275, 0278-0281, 0284-0286, 0295, 0298-0300, 0305, 0310-0311, 0351-0352, etc.) However, the reference does not specifically discuss the molecular weight of the unsaturated monomer or epoxy phosphoric acid ester compounds.
 	BUTER ET AL disclose that it is well known in the art to utilize (meth)acrylate monomers containing C1-C4 alkoxy polyalkylene oxide groups and having number average molecular weight of 500-3,000 as unsaturated monomers for modifying polyester resins in order to produce aqueous coating compositions with good performance properties (e.g., pot life, cure speed, visual appearance, chemical resistance, etc.) which are useful as primers, base coats, and/or clear coats in multilayer coating systems. (line 55-65, col. 2; line 35-47, col. 5; line 21-29, col. 6; line 54, col. 6 to line 15, col. 7; line 15-21, col. 9; line 54, col. 9 to line 28, col. 10; etc.)
	FRIESE ET AL discloses that it is well known in the art to incorporate conventional additives (e.g., curing accelerators, etc.) in amounts known to the person skilled in the art in crosslinkable base coat compositions (e.g., containing conventional binders such as acrylated polyester resins, etc.) for multilayer coating systems in order to improve coating performance (e.g., cure characteristics, etc.). (paragraph 0022, 0025, etc.)
	TOYODA ET AL ‘004 discloses that it is known in the art to incorporate an epoxy phosphoric acid ester compound containing a hydroxyl group and a phosphoric acid group (e.g., commercial epoxy phosphoric acid ester resins from Dow Chemical Japan, such as DER621-EB50, etc.) in typical amounts of 5-20 parts by weight (based on 100 parts of binder resin and crosslinking agent) as a curing accelerator for crosslinkable polyester-based coating compositions in order to improve curing speed in addition to also improving adhesion and corrosion resistance. (line 31, col. 4 to line 5, col. 5; etc.)
  	MIZOGUCHI-JP ‘373 provides evidence that the commercial epoxy phosphate ester compounds DER621-EB50 has an acid value of 35 mg KOH/g and the commercial epoxy phosphate ester compounds DER621-PP50 has an acid value of 45 mg KOH/g.  The reference further discloses that epoxy phosphate ester compounds contain a hydroxyl group and a phosphate residue and having a typical acid value of 5-70 mg KOH/g (preferably 28-60 mg KOH/g) are useful for promoting adhesion (in addition to improve coating finish and stability) for acrylic-based and/or polyester-based coating compositions. (paragraph 0035-0039, 0059, etc.)
	KASARI ET AL ‘574 discloses that it is well known in the art to formulate aqueous polyester-containing coating composition (e.g., by adding water) to have a viscosity of 800-5000 cPs (800-5000 mPa•s) at 6 rpm (e.g., 1200 mPa•s;1500 mPa•s; 2000 mPa•s) in order to form coating compositions which can be readily applied to optionally pre-treated substrates using known coating methods (e.g., electrostatic rotational atomization, electrostatic coating, air spray coating, electrostatic air spray coating, etc.). (line 60, col. 10 to line 4, col. 11; line 38-50, col. 17; Examples 8-16, etc.)
	Regarding claims 6-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known (meth)acrylate monomers containing polyoxyalkylene groups as suggested by BUTER ET AL as the polymerizable unsaturated monomer used to form the acrylic-modified polyester resin in at least the aqueous coating composition (X) of ISHIKURA ‘693 in order to produce coating compositions with good stability and curing characteristics which are capable of forming durable, high visual quality multilayer coating systems for articles which can be applied using a 3-coat / 1-bake coating method as disclosed in ISHIKURA ‘693.
	Further regarding claim 6, since the weight average molecular weight of a polymer or oligomer is almost always greater than the number average molecular weight, the Examiner has reason to believe that the meth)acrylate monomers containing polyoxyalkylene groups suggested by BUTER ET AL would have weight average molecular weights which are greater than the disclosed number average molecular weight (i.e., 500-3000) and therefore at least partially reads on the weight average molecular weight range recited in claim 6; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
Further regarding claim 6, one of ordinary skill in the art would have incorporated effective amounts of conventional performance-enhancing coating additives as suggested by FRIESE ET AL such as a commercially available epoxy phosphoric acid ester-type curing accelerator (e.g., DER621-EB50 or other epoxy phosphate ester-type products with similar acid values) as suggested by TOYODA ET AL ‘004 and MIZOGUCHI-JP ‘373 in the aqueous coating composition (X) of ISHIKURA ‘693 in order to improve the curing characteristics of the coatings in addition to promoting adhesion to substrates and/or other coatings and/or improving corrosion resistance.
Further regarding claim 6, one of ordinary skill in the art would have selected the amount and/or type of polyacids and/or polyols (e.g., containing 6 or more carbon atoms, containing alkylene groups of 4 or more, etc.) used to form the base polyester resin in the ISHIKURA ‘693 in order to obtain the performance properties (e.g., appearance, durability, abrasions resistance, chemical resistance, flexibility and/or hardness, etc.) required for specific applications.
Further regarding claim 6, one of ordinary skill in the art would have adjusted the viscosity of the claimed aqueous coating compositions of ISHIKURA ‘693 using conventional viscosity-modifying methods (e.g., adding water to reduce viscosity; adding thickeners to increase viscosity; etc.) to a range (e.g., 800-5000 mPa•s at 6 rpm) to obtain coating compositions suitable for application to substrates via various known coating methods as suggested by KASARI ET AL ‘574 (e.g., electrostatic rotational atomization), which are the same as (or similar to) the coating methods suggested by ISHIKURA ‘693 (e.g., a rotary atomizing electrostatic coating machine, as used in the working Examples of ISHIKURA ‘693).  
Further regarding claim 6, while KASARI ET AL ‘574 does not specifically state the temperature at which the suggested viscosity of the aqueous coating compositions is measured, the reference mentions viscosity measurements at 25ºC for other coating compositions.  The Examiner has reason to believe that the viscosity of the aqueous coating compositions of KASARI ET AL ‘574 is measured at similar temperatures (e.g., around ambient temperature) and that the range of aqueous coating composition viscosity suggested by KASARI ET AL ‘574 at least partially reads on the aqueous coating composition viscosity recited in claim 6, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  

Response to Arguments
Applicant’s arguments filed on 07/12/2022 with respect to the rejections based on nonstatutory double patenting rejections and under 35 U.S.C. 103 have been fully considered but they are not persuasive.
 	(A) Applicant again argues that the teachings of KASARI ET AL ‘574 with respect to coating composition viscosity cannot be combined with ISHIKURA ‘693 because KASARI ET AL ‘574 is directed to “a 2-coat 1-bake process” in which “the uncured base coating film is formed on the cured intermediate coating film, and thus interlayer mixing between the uncured base coating film and the cured intermediate coating film will not be a significant issue” while ISHIKURA ‘693 is directed to a “3-coat 1-bake process, where the uncured second colored coating film which corresponds to a base coating film, is formed on the uncured first color coating film which corresponds to an intermediate coating film (both uncured). Therefore, interlayer mixing between the uncured second colored coating film which corresponds to a base coating film, and the uncured first colored coating film which corresponds to an intermediate coating film will be a significant issue.”
 	The Examiner finds Applicant’s arguments unpersuasive for the reasons discussed in detail in the previous Office Action mailed 05/24/2022 (reproduced below), and adds the following Supplemental Remarks.
*     *     *
	Despite Applicant’s repeated arguments to the contrary, the Examiner maintains that the presence of possible interlayer mixing at the interface between the “uncured first pigmented coated film” (X) and the “uncured second pigmented coated film” (Y) of ISHIKURA ‘693 does not make the general teaching in KASARI ET AL ‘574 (with respect to a suitable viscosity for a liquid coating composition which applied to a previously cured layer) incompatible with ISHIKURA ‘693.  
 	Although the individual layers in ISHIKURA ‘693 and KASARI ET AL ‘574 may be labelled differently, Examiner’s determination of obviousness and motivation for combining references are based on: (1) the existence of a similar interface between a previously cured coating film and a subsequently applied uncured liquid coating film in both ISHIKURA ‘693 and KASARI ET AL ‘574; and (2) the use of similar coating methods and apparatus to apply said uncured liquid coating film onto the previously cured coating film in both ISHIKURA ‘693 and KASARI ET AL ‘574.
	Regarding point (1), as denoted by the annotated Applicant’s Figure 4 below, the relevant interface in both ISHIKURA ‘693 and KASARI ET AL ‘574 is identified by the dotted arrows.  

    PNG
    media_image1.png
    251
    761
    media_image1.png
    Greyscale


As Applicant admits, interlayer mixing would not be expected to be a significant issue between a cured layer (i.e., the intermediate coating film) and the subsequently applied uncured coating film (i.e., the base coating film) in KASARI ET AL ‘574.  By similar reasoning, interlayer mixing would not be expected to be a significant issue between a cured layer (i.e., the electrodeposition coating film) and the subsequently applied uncured coating film (i.e., the first pigmented coating film (X) in ISHIKURA ‘693, which corresponds to the recited “aqueous first colored coating material (X)”.  
 	Therefore, contrary to Applicant’s assertions, the possibility of interlayer mixing at the interface of the “uncured first pigmented coated film” (X) and the “uncured second pigmented coated film” (Y) in ISHIKURA ‘693 does not constitute a disqualifying element or incompatible feature that would wholly deter or discourage one of ordinary skill in the art from looking to other related references in the art such as KASARI ET AL ‘574 for general guidance regarding suitable viscosities for liquid coating compositions intended for application onto a previously cured coating film.
	KASARI ET AL ‘574 teaches that that a liquid coating composition intended for application to a previously cured coating film (e.g., using known methods such as electrostatic rotational atomization, electrostatic coating, air spray coating, electrostatic air spray coating, etc.) desirably has a viscosity of 800-5000 cps at 6 rpm (i.e., 800-5000 mPa•s at 6 rpm).  Since interlayer mixing is not expected to be a significant issue at the interface between the cured electrodeposition coating film and the subsequently applied uncured first pigmented coating film (X) of ISHIKURA ‘693 (as identified by the dotted arrow in the annotated Applicant’s Figure 4), one of ordinary skill in the art would reasonably expect that KASARI ET AL ‘574 can be successfully utilized as guidance for selecting a viscosity for the liquid first pigmented coating composition (X) of ISHIKURA ‘693 when applying said liquid coating composition (X) to a previously cured coating film (i.e., the electrodeposition coating film) using coating methods and apparatus (e.g., air spray coating, airless spray coating, rotary atomization coating, etc., with or without an electrostatic charge) which are substantially similar to those used in KASARI ET AL ‘574, with the reasonable expectation of achieving a predictable result  -- i.e., the formation of an uncured first pigmented coating film (X) on the surface of the previously cured electrodeposition coating film of ISHIKURA ‘693.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  
 	Regarding point (2), as mentioned above, both ISHIKURA ‘693 and KASARI ET AL ‘574 utilize or suggest the use of substantially similar coating techniques and apparatus.  Therefore one of ordinary skill in the art would have reasonably expected that liquid coating compositions (X) in accordance with ISHIKURA ‘693 formulated to have viscosities in the range suggested by KASARI ET AL ‘574 would successfully and predictably provide an adequate uncured first pigmented coating film (X) on the previously cured electrodeposition layer of ISHIKURA ‘693.  Applicant has not provided persuasive evidence to the contrary.  Nor has Applicant provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited viscosity for the “aqueous first colored coating material (X)”. 

For Applicant’s convenience, the Examiner’s Response (mailed 05/24/2022) to Applicant’s arguments previously filed on 02/10/2022 are reproduced in full below:
*     *     *
 	Applicant’s arguments filed on 02/10/2022 with respect to the rejections based on nonstatutory double patenting rejections and under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	(A) Applicant argues that KASARI ET AL ‘574 teaches away from the claimed invention because the disclosed viscosity “is the viscosity of a base coat composition”. Applicant further argues that KASARI ET AL ‘574 is directed to “a 2-coat 1-bake method or a 3-coat 2-bake method” in which “a base coat composition is applied onto a cured intermediate coating film” while ISHIKURA ‘693 is directed to a “3-coat 1-bake method in which a base coat composition is applied onto an uncured intermediate coating film”.  However, KASARI ET AL ‘574 is cited to illustrate known suitable viscosities for coating compositions applied by known coating methods, in particular electrostatic rotational atomization (as used in the working Examples of KASARI ET AL ‘574) which is substantially similar to both the rotary atomizing electrostatic coating method used to apply the first colored coating composition (X) of ISHIKURA ‘693 to a substrate and the rotary atomizing electrostatic coating method used to apply the first colored coating composition (X) in Applicant’s own working Examples.
 	While Applicant argues that the teaching of KASARI ET AL ‘574 cannot be combined with ISHIKURA ‘693 because the base coat compositions of KASARI ET AL ‘574 applied to a cured coating and therefore does not experience issues with layer mixing, while ISHIKURA ‘693 applies second colored coating composition (Y) to a uncured first colored coating composition (X) and therefore would experience issues of layer mixing, Applicant’s arguments are not persuasive because the first colored coating composition (X) of ISHIKURA ‘693 is in fact applied to a cured coating (i.e., a cured electrodeposition coating).  Similarly, in Applicant’s own working Examples, the recited first colored coating material (X) is in fact also applied to a cured coating (i.e., a cured electrodeposition coating). It must be noted that the present claims do not require that the recited first colored coating material (X) must be applied to an uncoated or bare substrate.
 	Therefore, contrary to Applicant’s assertions, interlayer mixing between a cured electrodeposition coating and an uncured first color coating composition (X) would not be a significant issue in ISHIKURA ‘693, similar to how layer mixing between the cured intermediate coating and the uncured base coat composition is not a significant concern in KASARI ET AL ‘574, and furthermore similar to how layer mixing between a cured electrodeposition coating and the recited uncured first colored coating material (X) is not an issue in Applicant’s own working Examples.  Since KASARI ET AL ‘574 uses essentially a coating method (i.e., electrostatic rotational atomization) to apply the base coat composition in its working Examples to a cured coating layer which is effectively the same (or substantially similar) to the rotary atomization electrostatic coating used to apply the first colored coating composition (X) to a cured coating layer in the working Examples of ISHIKURA ‘693 and the rotary atomization electrostatic coating used to apply the recited first colored coating material (X) to a cured coating layer in the Applicant’s own working Examples, one of ordinary skill in the art would reasonably expect that KASARI ET AL ‘574’s teachings with respect to suitable aqueous coating composition viscosities (800-5000 cPs  or 800-5000 mPa•s) for applying aqueous-type coating compositions via a known method (i.e., electrostatic rotational atomization, as used in the working Examples of KASARI ET AL ‘574) to a previously cured coating layer can be successfully applied to the first colored coating composition (X) of ISHIKURA ‘693 (which corresponds to the recited “first colored coating material (X)”) when applying the first colored coating composition (X) of ISHIKURA ‘693 to a previously cured coating layer on a substrate by a method (e.g., rotary atomization electrostatic coating, as exemplified by the working Examples of ISHIKURA ‘693) which is the same (or substantially similar) to the coating method used to apply a base coat to a previously cured coating layer in the working Examples of KASARI ET AL ‘574 with the reasonable expectation of obtaining a predictable result (i.e., the successful formation of a distinct, uncured layer of the first colored coating material (X) on the substrate). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided persuasive evidence to the contrary.
 	(B) Applicant argues that there is “no reason to adjust the viscosity of the aqueous coating composition (X) of Ishikura using conventional viscosity-modifying methods as suggested by Kasari, at least because… Such lower viscosity would produce layer mixing between the intermediate coating and base coating film”.  However, as discussed in detail above, the first colored coating composition (X) of ISHIKURA ‘693 (which corresponds to the recited “first colored coating material (X)”) is applied to a previous cured coating layer, and therefore, interlayer mixing between the previously cured coating layer and the first colored coating composition (X) in the multilayer coating method of ISHIKURA ‘693 would not be a significant issue, which in turn allows for the viscosity of the first colored coating composition (X) of ISHIKURA ’693 to be freely optimized (e.g., reduced or increased to 800-5000 cPs or 800-5000 mPa•s) for a given coating method and apparatus (e.g., a rotary atomizing electrostatic machine) which is substantially similar to the viscosity deemed suitable for the coating method (i.e., rotational electrostatic atomization) used to apply the base coat in the working Examples of KASARI ‘574.  Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims with respect to the viscosity of recited first colored coating material (X).
	(C) Applicant argues that the recited acryl-modified polyester resin having an acrylic portion with a polyoxyalkylene chain “contributes to the viscosity of the formed coating film, and also reduces layer mixing of the uncured multilayer coating film”.  However, Applicant has not provided evidence of criticality and/or unexpected results commensurate in scope with the present claims with respect to the effect on layer mixing from the recited acryl-modified polyester resin, given that is well known in the art to dry (without curing) the individual coating films of a multilayer coating system after application in order to reduce layer mixing (e.g., paragraph 0313 of ISHIKURA ‘693).
 	(D) Applicant argues that Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 are equally applicable to the obviousness-type double patenting rejections based on U.S. Patent No. 10,669,446.  However, since Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 (in particular regarding the teachings of KASARI ET AL ‘574 and their applicability to ISHIKURA ‘693) are unpersuasive for the reasons discussed in detail above, said arguments are similarly deemed unpersuasive with respect to the obviousness-type double patenting rejections in the previous Office Action mailed 11/26/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 9, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787